Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 13-17, 19-24 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Maietta (5482176).
Receptacle comprising (figs 1-22) a neck (neck features in fig 4 such as at least portions of 34, 74, 21) and a solid insert (24) that forms an inner seal closing an end of the neck that opens into an internal volume of the receptacle (as in fig 4) and a cap (30), said cap comprising a punch that is suitable for cutting and/or piercing the inner seal (capable of performing the above intended use such as between fig 4 and fig 13), said cap being suitable is positioned on said neck in a stand-by position (capable of performing the above intended use such as between fig 4 and fig 13, such as with elements of 36/39) in which the punch is in the neck while the inner seal remains unbroken and in an in- use position in which the inner seal has been cut and/or pierced by said punch, said punch comprising a barrel-shaped body that is designed to cut and/or pierce said inner seal (capable of performing the above intended use such as between fig 4 and fig 13).  The Office notes Applicant’s addition of monolithic, and notes that the above term is interpreted to essentially mean integral.  It has been held that the term “integral” is sufficiently broad to embrace constructions united by such means as fastening and welding. In re Hotte, 177 USPQ 396, 328 (CCPA 1973).  The elements are fastened together in Maietta and are therefore integral and monolithic (figure 13).

2. Receptacle according to claim 1, wherein said barrel/barrel-shaped body has a distal end that is provided with cutting means (features adjacent 39).

13. Receptacle according to claim 1, wherein said neck has an internal diameter Di and said barrel/barrel shaped=body has an external diameter De such that the ratio De/Di is greater than 0.8 or 0.9 (diameters exist at the neck and barrel that provide a ratio of greater than 0.8 or 0.9, such as but not limited to outer portion of 36 with inner portion of 34).

14. Receptacle according to claim 1, wherein said solid insert  has a resilient deformation capacity (based on the materials of the element 24 is capable of resilient deformation), where in position  said barrel/body is is capable of penetrating internal volume,  at a distance h that is greater than a distance required in order to deform the insert in a manner that goes beyond the resilient deformation capacity of said insert (the prior art is capable of performing the above intended use, such as shown between figs 4, 13).


16. Receptacle according to claim 1, wherein said solid insert is joined onto an inner wall of a body of said receptacle (fig 4).

17. Receptacle according to claim 1, wherein the receptacle comprises a body (as in figs 1-3 with sides), wherein in stand by, said receptacle comprises a removable spacing ring that that rests on the body of the receptacle around the neck (capable of performing the above intended use, such as if the device is arranged to have an extended ring 44 that then rests on 74).

19. Receptacle according to claim 17, wherein said spacing ring is formed independently of said cap such that said cap can be removed from said receptacle without said ring also being removed (as in fig 4).

20. Receptacle according to claim 1, wherein said neck has an inner wall comprising at least one region that is inclined with respect to a longitudinal axis of the neck (wall with slope such as at corners of 12/14/21 in fig 4).

21. Receptacle according to claim 20, wherein, the receptacle has an inside and an outside, wherein (either side of side walls), said inclined region is located on a side of an end of the neck that opens towards the outside of the receptacle (fig 4).

22. Receptacle according to claim 21, wherein said inclined region gets closer to the longitudinal axis from the end of the neck that opens towards the outside of the receptacle in the direction of the end of the neck that opens into an internal volume of the receptacle (the region slopes toward the imaginary axis towards center).

23. Receptacle according to claim 22, wherein the neck has an internal height and said inclined region extends over less than 1/8 of the internal height of the neck, or over less than 1/10 (the region is merely a select area and the internal height is merely a  select area, whereby areas exists that satisfy the above over less than 1/8 or over less than 1/10).

24. Receptacle according to claim 20, wherein said inclined region forms a cone (a selection of the region is a cone shape based on the incline; further, though not required, the Office notes that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the shape because it has been held that a change in shape on the basis of its suitability for the intended use was an obvious extension of the prior teaching.  In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maietta as applied to claim 1 above, and further in view of Kutterer (4723687).
Maietta discloses the claimed invention above with the exception of the following which is disclosed by Kutterer: a transverse partition separating it into two cavities (horizontal element above 7 with cavities above and below).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Maietta in view of Kutterer (by providing a partition with cavities above and below within punch) in order to improve the strength of the device while also providing the means for the user to operate the device more easily such as by providing a portion that the user is capable of gripping.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maietta as applied to claim 1 above, and further in view of Applicant’s Admitted Prior Art (AAPA)
Applicant has not traversed Examiner’s assertion of Official Notice, the fact that is it well known to provide that wherein said said neck has an external diameter DE, wherein said insert is a multi-layered insert comprising a barrier layer, of which each of the faces are covered with one or more protective layers, and the penetration distance h of the barrel/body into the receptacle is such that the ratio h/De is greater than 0.6 or 0.7 is taken to be admitted prior art. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made in view of Applicant's admitted prior art to provide wherein said said neck has an external diameter DE, wherein said insert is a multi-layered insert comprising a barrier layer, of which each of the faces are covered with one or more protective layers, and the penetration distance h of the barrel/body into the receptacle is such that the ratio h/De is greater than 0.6 or 0.7 in order to to provide a more secure seal while also providing known relative dimensions to ensure full penetration of the cutting means to ensure that the more secure seal is broken in a manner that permits desired use of the device such as access to the contents therein.

Claim 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maietta as applied to claim 1 above, and further in view of Laciacera (6279779)
Maietta discloses the claimed invention above including claims 17, 19.  However, if there is any question to the above Laciacera also discloses a removable spacing ring that is arranged so as to rest on the body of the receptacle around the neck in the stand-by position (capable of performing the above intended use, such as if the device is arranged to have 37), wherein said spacing ring comprises a plurality of ribs that are suitable for centering the spacing ring around the neck (protruding portions of 37; further the Office notes that It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device such as with multiple ribs because it has been held that the duplication of parts on the basis of its suitability for the intended use was an obvious extension of the prior teachings.  In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), wherein said spacing ring is formed independently of said cap such that said cap can be removed from said receptacle without said ring also being removed (as in fig 5).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Maietta in view of Laciacera (by either extending the existing ring and adding ribs or replacing the existing ring with another with ribs) in order to enhanced securement of the ring to the device such as to prevent unintentional dislodgement of the elements.

Response to Arguments
Applicant's arguments filed 02/08/2022 have been fully considered but they are not persuasive. Applicant states that the prior art does not disclose the new addition to monolithic.  The Office notes Applicant’s addition of monolithic, and notes that the above term is interpreted to essentially mean integral.  It has been held that the term “integral” is sufficiently broad to embrace constructions united by such means as fastening and welding. In re Hotte, 177 USPQ 396, 328 (CCPA 1973).  The elements are fastened together in Maietta and are therefore integral and monolithic (figure 13).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D PERREAULT whose telephone number is (571)270-5427. The examiner can normally be reached Monday - Friday 7:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW D PERREAULT/Primary Examiner, Art Unit 3735